PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/984,687
Filing Date: 21 May 2018
Appellant(s): Bayerische Motoren Werke Aktiengesellschaft



__________________
Kainoa Asuega (Registration# 64271)
For Appellant


EXAMINER’S ANSWER





This is in response to the supplemental appeal brief filed on 3 May 2022.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant’s Argument: Appellant argues that the mobility habit data is elsewhere in the claim described as including "information classifying the respective user as either a driver or a passenger" for historical trips. Claim 1. Thus, the limitation sets forth the concept of: recommending rideshare partners to each other as either a driver or a passenger based on their respective history as either a driver or a passenger. 
	Examiner’s Response: Examiner has carefully considered the argument but respectfully disagrees. According to the claim language mobility habit data is generated based on several elements and those elements include start information, destination information, time information, habit value and transport modality information where the transport modality information classifies a user as a driver or a passenger.  Bai reference teaches in [0015] information collected for a travel route such as locations and time is accumulated, analyzed and stored in the user profile. To a person of ordinary skill in the art, based on the broadest reasonable interpretation and in the light of specification, the mobility habit data may be reasonably interpreted as the collected travel information that has been accumulated and analyzed. Bai in [0022] further teaches identifying user travels including start location and destination locations along with the travel time. Bai reference also teaches in [0007] the quantification of the travel habits of potential rideshare partners. Bai reference further teaches in [0016] mobility trace of vehicles and drivers behaviors are analyzed that represents transport modality information, however Bai does not explicitly teach transport modality information classifying the respective user as either a driver or a passenger from among a set of classifications including driver and passenger. Therefore, Liu reference has been incorporated that teaches in [0013] that the vehicle usage data is captured that identifies whether the usage data was captured while the user was a vehicle driver or a vehicle passenger. Thus Liu reference teaches the classification between driver information and passenger information. As a result a combination of Bai and Liu reference teaches the above argued limitation of mobility habit data. Therefore the argument cannot be considered to be persuasive. 

	Appellant’s Argument: Appellant argues that neither references (i.e. Bai, Liu and Lehmann) discloses the concept of recommending rideshare partners to each other as either a driver or a passenger based on their respective history as either a driver or a passenger. Therefore neither of the references teach or otherwise suggest "displaying on respective user-devices ... a ride-sharing recommendation recommending the first user as one of: the driver or the passenger and the second user as the other of: the passenger or the driver, for an upcoming trip ... based on the mobility habit data for at least one of: the first user and the
second user."
	Examiner’s Response: Examiner has carefully considered the argument but respectfully disagrees. Bai reference in [0039] teaches that the recommendations are made of potential ride share partners and in [0021] Bai also teaches that the recommendations are being outputted to the user visually or audibly. Regarding the claim limitation pairs the first user as one of: the passenger or the driver, to the second user as the other of as the other of: the passenger or the driver, for the upcoming trip, Bai teaches in [0039], [0016] and [0008] identifying ride share partners and a match is determined between the operator and a potential travel partner. To a person of ordinary skill in the art, a first user as one of: the passenger or the driver may be reasonably interpreted as an operator (driver) and second user as the other of: the passenger or the driver may be reasonably interpreted as a travel partner (passenger). Also, Bai teaches the limitations wherein the ride-sharing recommendation is based on the mobility habit data for at least one of: the first user and the second user. As explained above, according to the claim language mobility habit data is generated based on several elements and those elements include start information, destination information, time information, habit value and transport modality information. Bai reference teaches in [0015] that information collected for a travel route such as locations and time is accumulated, analyzed and stored in the user profile which serves as history of travel. To a person of ordinary skill in the art, based on the broadest reasonable interpretation and in the light of specification, the mobility habit data may be reasonably interpreted as the collected travel information that has been accumulated and analyzed. Bai in [0022] further teaches identifying user travels including start location and destination locations along with the travel time. Bai reference also teaches in [0007] the quantification of the travel habits of potential rideshare partners. Bai reference further teaches in [0016] where mobility trace of vehicles and drivers’ behavior are analyzed that represents transport modality information. Also, Bai teaches in [0015] and [0016] that information is collected regarding travel routes and stored in user profile and that information is analyzed to determine rideshare compatibility. As explained above Bai reference teaches the matching of operator and potential travel partners in [0008], [0039] and [0016] but Bai reference does not explicitly teach recommending the first user as one of: the driver or the passenger, and the second user as the other of: the passenger or the driver, for an upcoming trip corresponding to the trip, wherein the acceptance of the ride-sharing recommendation pairs the first user to the second user. Therefore, Lehmann reference has been incorporated where Lehmann teaches in [0218], [0219], [0224] and [0045] that the driver receives a message of matching passenger to which the driver can accept and based on the acceptance the message is sent to the passenger and upon passenger’s acceptance the trip sharing service is arranged where the trips are paired up between driver and passenger. Hence a combination of Bai and Lehmann teaches the above argued limitations. A combination of Bai, Liu and Lehmann teach all the limitations of claim 1. As a result, the above argument cannot be considered to be persuasive. 

	Appellant’s Argument: Appellant argues that the Examiner brings the historical driver/passenger data from Liu into Bai - which Bai itself does not have or use- and then has Bai-Liu use it in the way of Lehmann - not in the way of Liu - all in order to achieve functionality that none of Bai, Liu nor Lehmann contemplate. This is piecemeal reconstruction of the claimed invention through impermissible hindsight - and the rejection should be withdrawn for this additional reason. 
	Examiner’s Response: Examiner has carefully considered the argument but respectfully disagrees. Bai reference teaches in [0015] and [0016] where historical information of travel is accumulated, analyzed and then stored in a user profile. However, Bai does not explicitly teach that the accumulated and analyzed data classifies the user as a driver or a passenger and that is where Liu reference is incorporated where Liu teaches in [0013] that vehicle usage data can identify if the data is related to a driver or a passenger. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of classifying users as drivers or passengers as being disclosed and taught by Liu, in the system taught by Bai to yield the predictable results of effectively determining usage patterns in order to share a commonly owned or leased vehicle (see Liu, [0007] “for certain people, their vehicle is not being used the vast majority of the time…This creates an opportunity for certain groups of people-such as people with complementary vehicle usage patterns-to share a commonly owned or leased vehicle. Complementary usage patterns may refer to usage patterns with little to no temporal overlap but with much geographic overlap”). And Lehmann reference was incorporated to teach the claim limitations of recommending drivers and passengers based on a specific acceptance that is being taught in [0218], [0219], [0224] and [0045]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of recommending to user a passenger and driver information and accept the recommendation as being disclosed and taught by Lehmann, in the system taught by the proposed combination of Bai and Liu to yield the predictable results of providing an improved automatic multi-dimensional and adaptive matching method for determining potential trip accompanies (see Lehmann, [0013] “The trip-sharing service according to further embodiments of the invention provides an improved automatic multi-dimensional and adaptive matching method for determining potential trip accompanies”). Also, all the references Bai, Liu and Lehmann are related to car pool, car sharing and trip sharing respectively. Therefore, Bai, Liu and Lehmann belong to the same field of endeavor. As a result, the argument above cannot be considered to be persuasive. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/VAISHALI SHAH/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        
Conferees:
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.